--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[epoxylogo.jpg]

Independent Contractor Agreement
 


 
This Independent Contractor Agreement (the “Agreement”), is entered into this
___ day of January, 2015, by and between Epoxy, Inc. (the “Company”), having a
principal address at 8250 W. Charleston Blvd., Suite 110, Las Vegas, Nevada
89117, and Scherf Corporation (the “Contractor”), having an address of P.O. Box
80816, Las Vegas, Nevada 89180-0816.
 
1.           ENGAGEMENT AND DURATION
 
1.1           The Company hereby engages the services of the Contractor to
provide Public Relations services for the Company, and the Contractor hereby
accepts such engagement and agrees to perform the services to the best of its
ability and in accordance with terms and conditions of this Agreement.
 
1.2           The initial term of this Agreement shall commence upon execution
of this Agreement, and shall end on December 31, 2015.  This Agreement can be
renewed for successive one (1) year terms upon mutual agreement of the parties.
 
1.3           Contractor shall perform all work designated under the terms of
this Agreement at the location of the Company’s corporate headquarters, or at
such other locations as the Company and Contractor jointly see fit.
 
2.           DUTIES
 
2.1  The Contractor shall perform various duties typically incumbent upon the
public relations department of a small publicly traded company.  Specific duties
shall include, but are not limited to, communications with shareholders of the
Company, drafting and placing press releases and articles pertaining to the
Company’s business in the appropriate platforms, and introduction to venture
capital firms, hedge funds, etc. for potential investment in the Company.
 
The Contractor will report directly to the members of the Board of Directors
when requested.
 
2.2           The Contractor shall use his best efforts to promote the interests
of the Company and, to the extent necessary to discharge the responsibilities
assigned to the Contractor, perform faithfully and efficiently such
responsibilities.
 
2.3           The Contractor will, subject to the terms of this agreement,
comply promptly and faithfully with the Company’s reasonable instructions,
directions, requests, rules and regulations as may be expected of a
contractor.  The Company shall not be deemed to have waived the right to require
the Contractor to perform any duties hereunder by assigning the Contractor to
any other duties or services or by assigning another individual to perform the
duties of the Contractor.
 
2.4           The Contractor’s performance of personal, civil, or charitable
activities or the Contractor’s service on any boards or committees as of the
date of this Agreement or at any future time during the term of this Agreement
shall not be deemed to interfere with the performance of the Contractor’s
services and responsibilities to the Company pursuant to this Agreement.
 
2.5           In the event of a change of control of the Company, the Contractor
shall continue to serve the Company in the same capacity and have the same
authority, responsibilities and status as he had as of the date immediately
prior to the change of control.  Following a change of control, the Contractor’s
services shall be performed at such location as may be mutually agreed upon
between the Company and the Contractor.  For the purposes of this Agreement, a
“change of control” shall be deemed to have occurred when:
 
(a)  
a person other than the current control person(s) of the Company becomes a
control person; or

(b)  
a majority of the directors elected at any annual or special meeting of the
Shareholders of the Company are not individuals nominated by the Company’s
then-incumbent Board of Directors.

 
3.           REMUNERATION AND BENEFITS
 
3.1           Public Relations Compensation.  The Company shall compensate the
Contractor for all public relations work (exclusive of venture capital
introduction) at the rate equal to 0.5% of the increase in the market cap of the
Company from one fiscal quarter to the next.  Said compensation shall be paid in
the form of common shares of the Company, the per-share value of which shall be
determined by the average closing price of the Company’s common stock over the
last ten trading days of the fiscal quarter to be compensated for. Said
compensation shall be paid within fifteen (15) days of the close of each fiscal
quarter.
 


 
1

--------------------------------------------------------------------------------

 
 
3.2           Venture Capital Compensation.  The Company shall compensate the
Contractor for all venture capital introduction at the rate equal to 3.0% of any
and all funds received as investments by any venture capital firm, hedge fund,
or other investor introduced by the Contractor to the Company.  Said
compensation shall be paid in the form of common shares of the Company, the
per-share value of which shall be determined by the average closing price of the
Company’s common stock over the last ten trading days of the fiscal quarter to
be compensated for. Said compensation shall be paid within fifteen (15) days of
the close of each fiscal quarter.
 
3.3           Expense Reimbursement.  Contractor shall be reimbursed by Company
for all documented and reasonable expenses incurred by Contractor as a result of
the performance of his duties under this Agreement.
 
3.4           Taxes and Insurance.  Contractor expressly agrees that his status
with the Company is that of an Independent Contractor, as those terms are
defined within the Internal Revenue Code.
 
4.           RESTRICTIVE COVENANTS
 
4.1           Delivery of Records
 
4.1.1           Upon the termination of the Contractor’s employment with the
Company, the Contractor will deliver to the Company all books, records, lists,
brochures and other property belonging to the Company or developed in connection
with the business of the Company.
 
4.2           Confidentiality
 
4.2.1           The term “Confidential Information” means any and all
information concerning the business of the Company which the Contractor may
receive or develop as a result of his/her employment.  All documents,
procedures, policies, programs, reports, plans, proposals, technical
information, know-how, systems and other information unique to the Company, its
customers or principals, received or developed by the Contractor are the
property of the Company and/or such parties.  The Contractor shall not make any
unauthorized disclosure or use of and shall use his/her best efforts to prevent
publication or disclosure or use of such confidential information.
 
4.2.2           The Contractor acknowledges that any unauthorized disclosure,
reproduction or use of such Confidential Information by the Contractor may
result in material damages to the Company and consents to the issuance of an
injunction or other equitable remedy to prohibit, prevent or enjoin unauthorized
disclosure or use of Confidential Information by the Contractor.
 
4.2.3           Except as authorized by the Company, the Contractor will not:
 
       (a)
duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information;

 
(b)  
use the Company’s Confidential Information without the prior written consent of
the Company; or

 
       (c)
incorporate, in whole or in part, within any domestic or foreign patent
application any proprietary or Confidential Information disclosed by the
Company.

 
4.2.4           The Contractor will safeguard all Confidential Information at
all times so that it is not exposed to or used by unauthorized persons, and will
exercise at least the same degree of care to protect the Contractor’s own
Confidential Information.
 
4.2.5           The restrictive obligations set forth above shall not apply to
the disclosure or use of information which:
 
 
(a)
is or later becomes publicly known under circumstances involving no breach of
this agreement by the Contractor;

 
(b)  
is already known to the Contractor at the time of receipt of the Confidential
Information;

 
(c)  
is lawfully made available to the Contractor by a third party; or

 
 
(d)
is independently developed by and Contractor of the Contractor who has not been
privy to the Confidential Information provided by the Company.

 
4.2.6           If the Contractor contends that any such information disclosed
to him by the Company is in the public domain or was in the possession of the
Contractor prior to such disclosure and not under an obligation of confidence,
the Contractor will, within ten days of receipt by the Contractor of such
disclosure give written notice of such contention to the Company, which written
notice shall include a complete identification of the information in question
and the derivation thereof, including particulars of any contract in which the
Contractor or any other person has made use of such concept or information.  If
the Contractor has not within ten days of receipt by the Contractor of such
disclosure given such written notice to the Company, then it shall be
conclusively presumed that all information communicated by the Company to the
Contractor concerning the development originated with the Company and
constitutes secret and confidential information and know-how.
 
 
2

--------------------------------------------------------------------------------

 

4.2.7           The Contractor hereby certifies that he has not brought and will
not bring with the Contractor to the Company or use while performing his
Contractor duties for the Company any materials or documents of a former
employer of the Contractor which are not generally available to the public
except the know-how to which the right to use has duly licensed to the Company
by such former employer.  The Contractor understands that while employed by the
Company, the employer is not to breach any obligation of confidence or duty and
the Contractor agrees that he will fulfill all such obligations during his
employment with the Company.
 
4.2.8           No patent right or licenses are guaranteed by this agreement and
patent rights or licenses now or developed during the term of this agreement are
the property of this Company.  The disclosure of Confidential Information under
this agreement shall not result in any obligation for either party to grant any
rights in its patent rights or confidential information, and no other
obligations of any kind are assumed by or implied against either party, except
for those stated in this agreement.
 
4.2.9           The provisions of section 4.2 shall survive the termination of
this agreement.
 
5.           TERMINATION
 
5.1           The Company may terminate the Contractor’s relationship under this
Agreement at any time upon the occurrence of any of the following events:
 
         (a)  the Contractor acting unlawfully, dishonestly, negligently,
incompetently or in bad faith;
 
(b)  
the conviction of the Contractor of a felony; or

 
(c)  
the breach or default of any term of this agreement by the Contractor if such
breach or default has not been remedied to the satisfaction of the Company,
acting responsibly, within 14 days after written notice of the breach of default
has been delivered by the Company to the Contractor.

 
5.2The Contractor may terminate his obligations under this agreement:
 
(a)   
upon the default or breach of any term of this Agreement by the Company if such
breach or default has not been remedied or is not being remedied to the
satisfaction of the Contractor, acting reasonably, within 14 days after written
notice of the breach or default has been delivered by the Contractor to the
Company; or

 
(b)   
at the will of the Contractor.

 
5.3 In the event of the termination of employment pursuant to subsection 5.1(a),
(b), or (c) of this agreement, the Company shall pay to the Contractor the full
amount of compensation accrued pursuant to section 3.0 of this agreement as of
the date of termination.  In the event of the termination of the Contractor’s
employment under this agreement pursuant to section 5.2(a) of this Agreement,
the Company shall pay within ten days of termination to the Contractor all
compensation to be paid to the Contractor under this agreement for the remainder
of the term of this agreement.  In the event of the termination of employment
pursuant to subsection 5.2(b) of this agreement, the Company shall pay to the
Contractor the full amount of compensation accrued pursuant to section 3.0 of
this agreement as of the date of termination.
 
5.4The rights of the Company and the Contractor under this section 5 are in
addition to and not in derogation of any other remedies which may be available
to the Company or the Contractor at law or in equity.
 
6.PERSONAL NATURE
 
6.1This agreement is personal and is entered into based upon the singular skill,
qualifications and experience of the Contractor.
 
7.WAIVER
 
7.1No consent or waiver, express or implied, by any party to this agreement of
any breach or default by the other party in the performance of its obligations
under this agreement or of any of the terms, covenants or conditions of this
agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party’s performance or in the
terms, covenants and conditions of this agreement.  The failure of any party to
this agreement to assert any claim in a timely fashion for any of its rights or
remedies under this agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.
 


 
3

--------------------------------------------------------------------------------

 
 
8.NOTICES
 
8.1Any notice relating to this agreement or required or permitted to be given in
accordance with this agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this agreement.  Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof.  If
normal mail service is interrupted by strike, slowdown, or other cause, a notice
sent by registered mail will not be deemed to be received until actually
received and the party sending the notice shall utilize any other services which
have not been so interrupted or shall deliver such notice in order to ensure
prompt receipt thereof.
 
8.2Each party to this agreement may change its address for the purpose of this
section 8.0 by giving written notice of such change in the manner provided for
in section 8.1.
 
9.APPLICABLE LAW
 
9.1This agreement shall be governed by and construed in accordance with the laws
of the State of Nevada and the federal laws of the United applicable therein,
which shall be deemed to be the proper law hereof.  
 
10.      SEVERABILITY                                          
 
10.1If any provision of this agreement for any reason be declared invalid, such
declaration shall not effect the validity of any remaining portion of the
agreement, which remaining portion shall remain in full force and effect as if
this agreement had been executed with the invalid portion thereof eliminated and
is hereby declared the intention of the parties that they would have executed
the remaining portions of this agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.
 
11.ENTIRE AGREEMENT
 
11.1This agreement constitutes the entire agreement between the parties hereto
and there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein.
This agreement cannot be amended or supplement except by a written agreement
executed by both parties hereto, provided that if the Company becomes listed on
any U.S. stock market or quotation system, the terms of this agreement may upon
mutual agreement be renegotiated.
 
12.ARBITRATION
 
12.1 In the event of any dispute arising in the determination of the
compensation to be paid pursuant to section 5 or of the Contractor’s salary as
set out in this agreement, the matter in dispute shall be referred to the
auditors of the Company for determination.  If the auditors cannot agree on a
determination of the matter in dispute within ten days following the referral to
them, the matter in dispute shall be referred to a single arbitrator agreed upon
by the parties, or if no single arbiter can be agreed upon, an arbiter or
arbiters shall be selected in accordance with the rules of the American
Arbitration Association and such dispute, difference or disagreement shall be
settled by arbitration in accordance with the then prevailing commercial rules
of the American Arbitration Association, and judgment upon the award rendered by
the arbiter may be entered in any court having jurisdiction thereof.
 
13.NON-ASSIGNABILITY
 
13.1This agreement shall not be assigned by either party to this agreement
without the prior written consent of the other party to this agreement.
 
14.BURDEN AND BENEFIT
 
14.1This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.
 
15.COUNTERPART
 
15.1This Agreement may be executed in counterpart and such counterparts together
shall constitute one and the same instrument and notwithstanding the date of
execution shall be deemed to bear the date as set out on the first page of this
agreement.
 


 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have duly executed this Independent
Contractor Agreement as of the date set out on the first page of this agreement.
 


 
EPOXY, INC.      SCHERF CORPORATION
 
(“Company”)      (“Contractor”)
 
 
                                   
David Gasparine, President      Dietmar Scherf, President
 


 


 

 
5

--------------------------------------------------------------------------------

 
